DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s amendment is persuasive.  The art based rejection of claim 4 has been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 May 2021 was filed after the mailing date of the final rejection on 12 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  In this particular case, it should be noted that Lee et al’s IEEE reference does teach the reactor between the neutral and high side in the independent claim but does not disclose feed forward/ “the controller determines the switching duty ratio in accordance with change in the primary side power supply” nor does it explicitly disclose the secondary side bridge circuits as detailed in claim 1.  
Allowable Subject Matter
Claims 4 allowed.  
Claims 1, 5, 6, 8, 9, 10, 11, 12, 13, 15, 16; the reasons for allowance were stated in a prior action.
As to claim 4, the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claim 4: and a winding type of the transformer is a zigzag-Y connection type, wherein the DC/DC converter comprises a resistor directly connecting an upper and lower arm connection point in the second bridge circuit with a neutral point generated by a positive line or a negative line of the second bridge circuit or a voltage-dividing capacitor and suppresses oscillation of voltage that occurs at the upper and lower arm connection point in the second bridge circuit.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839